Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100239000 A1-MacDonald et al (hereinafter referred to as”Mac”).
Regarding claim 1, Mac discloses a video sending method (Fig. 2), comprising:
acquiring a video stream to be transmitted (Fig 2) element 130);
generating consecutive frame groups from the video stream ([0010], wherein GOP), wherein setting a first frame in a current frame group to be a long-term reference frame that uses a first frame in a previous frame group as a reference during generation of at least one of the current frame group([0024], wherein identifies a particular frame to become a LTRF (long term reference frame); wherein the long-term reference frame is a predictive coded frame configured to transmit transmitting a difference value and a motion vector obtained by performing a comparison against the first frame in the previous frame group ([0029], wherein immediately has 6-8 LTRF to choose from for temporal prediction. ; the current frame group is a frame group other than the first frame group (abstract, wherein recent video frame is interpreted as the current video group, which is different form the first); and 
sending the frame groups to a receiving terminal ([0021], transmission via NIC 240 as shown in Fig. 2).
Regarding claim 3, Mac discloses the video sending method of claim 1, wherein after setting the first frame in the current frame group to be the long-term reference frame that uses the first frame in the previous frame group as the reference, the method further comprises: setting any other frame in the current frame group to be a P frame that uses a previous frame thereof as a reference, wherein the P frame is a forward predictive coded frame for transmitting a difference value and a motion vector obtained by performing a comparison against the previous frame of the P frame ([0002], LTRFS are designated as P-frame; [0010], P-frames are forward predictive frames. Although not specifically stated, it is well known that temporal prediction is obtained by transmitting a difference value and a motion vector by comparing multiple frames)
Regarding claim 5, Mac discloses the video sending method of claim 1, wherein after sending the frame groups to the receiving terminal, the method further comprises: obtaining the long-term reference frame in the frame group and sending the longterm reference frame to the receiving terminal in response to an unsuccessful transmission of ([0033]).
Regarding claim 6, Mac discloses the video sending method of claim 5, wherein after sending the frame groups to the receiving terminal, the method further comprises: saving the long-term reference frame in the frame group to a first long-term reference frame buffer in response to a successful transmission of the long-term reference frame in the frame group, according to the frame group receiving state fed back by the receiving terminal ([0033-34], Table discloses acknowledging successful LTRF in storage).
Regarding  claim 7, Mac discloses the video sending method of claim 5, wherein after sending the long-term reference frame to the receiving terminal, the method further comprises: saving the long-term reference frame to a second long-term reference frame buffer; saving the long-term reference frame in the second long-term reference frame buffer to the first long-term reference frame buffer by overwriting an old frame in response to a successful transmission of the long-term reference frame, according to the frame group receiving state fed back by the receiving terminal([0033-34], Table discloses acknowledging successful LTRF in storage).
Regarding claim 11, analyses are analogous to those presented for claim 1 and are applicable for claim 11, a processor ([0020]; and a memory for storing instructions executable by the processor 
Regarding claim 13, analyses are analogous to those presented for claim 11 and are applicable for claim 13
Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over US 20100239000 A1-MacDonald et al (hereinafter referred to as “Mac”), in view of US 20100166079 A1-Goel.
Regarding claim 2,  Mac discloses he video sending method of claim 1, wherein before setting the first frame in the current frame group to be the long-term reference frame that uses the first frame in the previous frame group as the reference (see claim 1) 
Mac fails to explicitly disclose setting the first frame in the current frame group to be an I frame in response to the situation of the first frame in the current frame group, wherein the I frame is an intra-frame coded frame configured to transmit full-frame image information
However, in the same field of endeavor, Goel discloses setting the first frame in the current frame group to be an I frame in response to the situation of the first frame in the current frame group, wherein the I frame is an intra-frame coded frame configured to transmit full-frame image information ([0043], wherein the key frame is the original I frame of the large GOP.  According to H.264, the key frames of open sub gop get encoded as long term reference frame. It is well known the I frames are intra frames configured to transmit full frame image information).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Mac  to disclose setting the first frame in the current frame group to be an I frame in response 
Claims 8-10, 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100239000 A1-MacDonald et al (hereinafter referred to as “Mac”), in view of US 20080247463 A1-Buttimer et al (hereinafter referred to as “But”).
Regarding claim 8, Mac discloses  a video receiving method (see claim 1), 
Mac fails to disclose receiving frame groups sent by a sending terminal according to the video sending method as defined in claim 1; and restoring the frame groups to obtain a video stream.
However, in the same field of endeavor, But discloses receiving frame groups sent by a sending terminal according to the video sending method as defined in claim 1; and restoring the frame groups to obtain a video stream (Fig 1a-b shows a receiver element 107 that also restores frames).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Mac to disclose receiving frame groups sent by a sending terminal according to the video sending method as defined in claim 1; and restoring the frame groups to obtain a video stream as taught by But, as it is well known in the art that decoders restore frames from the encoders as decoders perform the opposite of the encoder).
Regarding claim 9, Mac discloses the video receiving method of claim 8, wherein after receiving the frame groups sent by the sending terminal, the method further comprises: saving a long-term reference frame in a current frame group to the first long-term reference frame buffer in response to a first long-term reference frame buffer being empty ([0033-34], Table 1 discloses empty in storage. The motivation is the same as claim 8).
Regarding claim 10, the video receiving method of claim 9, wherein after sending the receiving abnormal state to the sending terminal to enable the sending terminal to send the I frame for resetting the video transmission state, the method further comprises: receiving the I frame, and emptying the long-term reference frame buffers of the receiving terminal ( table 1 discloses empty. The motivation is the same claim 9).
Regarding claim 12, analyses are analogous to those presented for claim  8 and are applicable for claim 12, a processor ([0020]; and a memory for storing instructions executable by the processor ([0020])
Regarding claim 14, analyses are analogous to those presented for claim 11 and are applicable for claim 14
Regarding claim 15, analyses are analogous to those presented for claim 9 and are applicable for claim 15
Allowable Subject Matter
Claims 4, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487